Case 4:17-cr-40075-JPG Document 119 Filed 11/20/20 Page 1 of 5 Page ID #345




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                 Case No. 17–CR–40075–JPG–1

 JOHN W. SIMS, III,
 Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant John W. Sims, III’s Motion for Compassionate Release.

(ECF No. 116). For the reasons below, the Court DENIES Sims’s Motion.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In 2017, a federal grand jury in this District indicted Sims for distributing (and conspiring

to distribute) methamphetamine. (Indictment 1–2, 5, ECF No. 16). He pleaded guilty less than a

year later, (Plea Agreement 1, 11, ECF No. 78); and the Court sentenced him to a 188-month term

of imprisonment, (Judgment 2, ECF No. 104). He is currently incarcerated at Federal Correctional

Institution (“FCI”) Forrest City Low in Arkansas. (Def.’s Mot. for Compassionate Release at 1).

       B. The Presentence Investigation Report

       Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about the nature and

circumstances of the offense and Sims’s background. (PSR 1, ECF No. 100).

       According to the PSR, state law-enforcement officers in 2015 discovered that Sims was

distributing methamphetamine with his brother and his neighbor. (Id. at 5). Sims was “the primary

source of the crystal methamphetamine distributed in this case,” and “[i]t was reported that [he]
Case 4:17-cr-40075-JPG Document 119 Filed 11/20/20 Page 2 of 5 Page ID #346




received his supply from someone in Kentucky.” (Id.). “Between September 2015 and

October 2016, authorities utilized three different confidential sources to conduct controlled drug

transactions from” Sims and his brother. (Id.). Through proffer statements, several individuals

“admitted making several purchases of crystal methamphetamine from Sims”; and another

“admitted purchasing quantities of marijuana, heroin, ice, and LSD from” Sims and his brother.

(Id. at 6). The total relevant conduct was over 500 grams of methamphetamine. (Id. at 7).

       Before committing this offense, Sims pleaded guilty to at least five other crimes from 2005

to 2017. (Id. at 9–10). This includes a 2005 conviction for possession with intent to deliver cocaine;

a 2006 conviction for unlawful delivery of cocaine within 1,000 feet of a nursing home; and

another conviction for unlawful delivery of cocaine in 2012. (Id.).

       As for his personal life, Sims has five children; and he “reported no significant [health]

concerns” other than “high blood pressure,” which he did not receive treatment for until he was

incarcerated “in the instant offense.” (Id. at 12–13).

       C. Sims’s Motion for Compassionate Release

       In 2020, Sims moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Def.’s Mot. for Compassionate Release at 1). He contends that

serious medical conditions—high blood pressure, high cholesterol, anxiety, pre-diabetes, and a

family history of heart disease—make him especially vulnerable to the COVID-19 virus. (Id. at 1).

       The COVID-19 virus, of course, is now a global pandemic. At FCI Forrest City Low,

54 inmates currently have COVID-19; 623 have recovered; and none have died. Coronavirus,

Bureau of Prisons (last visited Nov. 20, 2020). 1 In brief, Sims argues that his increased risk of




1
       Available at https://www.bop.gov/coronavirus.


                                                  —2—
Case 4:17-cr-40075-JPG Document 119 Filed 11/20/20 Page 3 of 5 Page ID #347




experiencing serious complications if he contracts COVID-19 is an extraordinary and compelling

reason warranting his release. (Def.’s Mot. for Compassionate Release at 3).

 II.   LAW & ANALYSIS

       The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased from the virus, but also that incarceration is no longer necessary to

advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Sims failed to meet that burden.

           A. Legal Standard

       District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

       The § 3553(a) factors include:
                    (1)    the nature and circumstances of the offense and the history and
                           characteristic of the defendant;

                    (2)    the need for the sentence imposed—

                               (A)    to reflect the seriousness of the offense, to promote respect
                                      for the law, and to provide just punishment for the offense;

                               (B)    to afford adequate deterrence to criminal conduct;

                               (C)    to protect the public from further crimes of the defendant;
                                      and



                                              —3—
Case 4:17-cr-40075-JPG Document 119 Filed 11/20/20 Page 4 of 5 Page ID #348




                              (D)     to provide the defendant with needed educational or
                                      vocational training, medical care, or other correctional
                                      treatment in the most effective manner;

                    (3)   the kinds of sentences available;

                    (4)   the kinds of sentence and the sentencing range established for—

                              (A)     the applicable category of offense committed by the
                                      applicable category of defendant as set forth in the
                                      guidelines . . . or;

                              (B)     in the case of a violation of probation or supervised release,
                                      the applicable guidelines or policy statements issued by the
                                      Sentencing Commission . . .;

                    (5)   any pertinent policy statement—

                              (A)     issued by the Sentencing Commission . . .; and

                              (B)     that . . . is in effect on the date the defendant is sentenced[;]

                    (6)   the need to avoid unwarranted sentencing disparities among
                          defendants with similar records who have been found guilty of similar
                          conduct; and

                    (7)   the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).
       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

           B. The § 3553(a) Factors Weigh Against Compassionate Release

       The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone


                                              —4—
Case 4:17-cr-40075-JPG Document 119 Filed 11/20/20 Page 5 of 5 Page ID #349




cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 7,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Nov. 20, 2020). 2 Although not bound by any BOP determination,

the Court gives BOP some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

       With that in mind, the § 3553(a) factors weigh against a sentence modification here. Sims

was convicted of a serious drug offense just three years ago. Worse, this was not the first. At just

39 years old, Sims has spent much of his adult life flouting the law. With each new release comes

a new conviction, leaving his five children fatherless. People can change, but Sims presents no

plausible argument about why he no longer poses a risk to the community. Upon his release, Sims

can turn over a new leaf and become the law-abiding citizen that society expects him to be. Until

then, however, just punishment remains necessary to reflect the seriousness of the offense, to

promote respect for the law, and to deter further criminal conduct from Sims and others. In short,

even given the COVID-19 virus and Sims’s increased vulnerability to it, the public has a

countervailing interest in his continued incarceration.

III.   CONCLUSION

       The Court DENIES Defendant John W. Sims’s Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Friday, November 20, 2020
                                                        S/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        UNITED STATES DISTRICT JUDGE


2
       Available at https://www.bop.gov/coronavirus/.


                                                  —5—
